IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,255-01


                         EX PARTE JAMES ERIC GRANT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR 67168-A IN THE 264TH DISTRICT COURT
                               FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to eighteen years’ imprisonment. The Third Court of Appeals

dismissed Applicant’s direct appeal because notice of appeal was not timely filed. Grant v. State,

No. 03-14-00447-CR (Tex. App.—Austin Oct. 31, 2014) (not designated for publication).

        Applicant contends that he was denied his right to appeal through no fault of his own, and

he asks for a late appeal. Counsel filed an affidavit with the trial court. Based on that affidavit and
                                                                                                    2

the trial court’s records, the trial court has entered findings of fact and conclusions of law and

recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). The

findings and recommendation are supported by the habeas record.

       Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause 67168 from the 264th District Court of Bell County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 24, 2015
Do not publish